Citation Nr: 9905676	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.


REMAND

The veteran contends his left shoulder disorder underwent an 
increase in severity during service and service connection 
should therefore be granted for a left shoulder disorder.

A private radiology record dated in August 1966 and contained 
within the veteran's service medical records reflects an 
assessment of no fracture, dislocation of soft tissue 
pathology of the left shoulder.  

Upon induction examination in September 1968 the veteran was 
clinically evaluated as normal.  A notation was made to 
verify recurrent shoulder dislocation.  In a report of 
medical history the veteran answered affirmatively that he 
had at that time or had previously experienced a painful or 
"trick" shoulder or elbow and had a history of broken 
bones.  The veteran specifically stated he had cracked the 
shoulder bone in his left arm.  It was noted that the veteran 
reported recurrent dislocation of the left shoulder, but was 
able to do push-ups.

A private radiology report dated in April 1969 and contained 
within the veteran's service medical records reflects no 
fracture, dislocation, or acute pathology present in the left 
shoulder.  

In July 1969, a clinical entry noted complaints with respect 
to the left arm.  

Service medical records dated in September 1969 reflect 
complaints of the shoulder or upper arm "coming out of 
place."  The veteran reported his shoulder was injured in 
1966 when he fell on his elbow.  An impression of chronic 
rotator cuff tendonitis was noted.  X-rays of both shoulders 
revealed no significant abnormalities.

An October 1969 service record reflects the veteran was given 
a permanent profile assignment restriction prohibiting 
prolonged handling of heavy machines including weapons, 
overhead work, pull-ups and push-ups.

Upon separation examination conducted in February 1971, the 
veteran was clinically evaluated as normal.  The veteran 
reported his state of health to be good.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1110, 1153 (West 
1991); 38 C.F.R. § 3.303, 3.306 (1998).
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

Overall, the Board of Veterans' Appeals (Board) is of the 
opinion that additional development of the record is needed 
in order to determine the underlying medical issues to enable 
the Board to render a final determination.  Accordingly, this 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should contact the veteran and 
ask that he provide the names and 
addresses of all health care providers 
from whom he received treatment for his 
left shoulder disorder in the first years 
after his discharge from service as well 
as those from whom he has received 
treatment since 1979.

2.  The veteran should be afforded a 
Department of Veterans Affairs (VA) 
examination by an appropriate  specialist 
in order to determine if the veteran's 
left shoulder disorder increased in 
severity during service.  The claims 
folder and a separate copy of this REMAND 
should be made available to the examiner 
for review before the examination is 
conducted.  The examiner should state an 
opinion as to whether the veteran's left 
shoulder disorder increased in severity 
during service.  If the examiner finds 
there was an increase in severity during 
service, he should state an opinion as to 
whether the increase in severity was 
beyond the natural progress of the 
disorder.  All pertinent symptomatology 
and findings should be reported in 
detail.  A complete rationale for all 
conclusions and opinions must be 
provided.  All such information and 
opinions, when obtained, should be made a 
part of the claims file.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination report and requested opinions 
to ensure complete compliance with the 
directives of this REMAND.  Corrective 
procedures should be implemented if 
necessary.  

When this development is completed to the extent possible, 
the claim should be readjudicated by the RO.  If the benefit 
sought on appeal is not granted, the veteran should be given 
a supplemental statement of the case with regard to the 
additional development and afforded the opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






